UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6844


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STANLEY HICKMAN,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:93-cr-00144-BO-3)


Submitted:    August 31, 2009                 Decided:    October 14, 2009


Before NIEMEYER and      MICHAEL,    Circuit    Judges,    and   HAMILTON,
Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Stanley Hickman, Appellant Pro Se.       Anne Margaret Hayes,
Assistant United States Attorney, Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stanley Hickman seeks to appeal the district court’s

order denying his motion to correct the presentence report.                                  In

criminal cases, the defendant must file the notice of appeal

within ten days after the entry of judgment.                         Fed. R. App. P.

4(b)(1)(A).         With    or    without       a    motion,     upon     a    showing       of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                                 Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

              The   district      court    entered        its    order    on       March    25,

2009.      Hickman filed the notice of appeal on April 23, 2009, ∗

after the ten-day period expired but before the expiration of

the thirty-day excusable neglect period.                        Because the notice of

appeal was filed within the excusable neglect period, we remand

the   case    to    the    district      court      for   the    court        to   determine

whether      Hickman      has    shown    excusable       neglect        or    good    cause

warranting     an    extension      of    the       ten-day     appeal    period.           The

record, as supplemented, will then be returned to this court for

further consideration.

                                                                                    REMANDED



      ∗
          See Houston v. Lack, 487 U.S. 266, 276 (1988).



                                            2